Defendant argues that the verdict of guilty on the counts of criminal possession of stolen property in the second degree and grand larceny in the third degree is inconsistent with the verdict *720of not guilty on the count of burglary in the third degree. However, after the verdict was rendered, defense counsel failed to object to the alleged inconsistency prior to the discharge of the jury. The claim of inconsistency is therefore not preserved for review, as a matter of law (People v Satloff, 56 NY2d 745, 746; People v Stahl, 53 NY2d 1048,1050; People v Figueroa, 98 AD2d 515). Were we to review this issue in the interest of justice, we would hold that the verdicts are not inconsistent (see, People v Tucker, 55 NY2d 1, 7).
We have reviewed defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Brown, Niehoff and Lawrence, JJ., concur.